MANDATE
                 The Fourteenth Court of Appeals
                              NO. 14-13-00509-CV

Enzo Investments, LP, Appellant           Appealed from the 152nd District Court
                                          of Harris County. (Tr. Ct. No. 2009-
v.                                        08290). Opinion delivered by Justice
                                          Christopher.    Justices Donovan and
Charles White, Appellee
                                          Wise also participating.

Charles White, Cross-Appellant

v.

Enzo Investments, LP; IP Investments,
LLC; and IP Real Estate, LLC, Cross-
Appellees

TO THE 152ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on May 12, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

      This cause, an appeal from the judgment signed March 14, 2013 in favor of
appellee/cross-appellant Charles White, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore
REVERSE the portion of the trial court’s judgment awarding White attorney’s
fees; AFFIRM the remainder of the trial court’s judgment, and REMAND the
cause for relitigation solely on the issue of attorney’s fees in accordance with the
court’s opinion. If, however, White files in this Court a remittitur of $168,375.00
within fifteen days after the issuance of our opinion, we instead will modify the
trial court’s judgment to reduce the award of attorney’s fees to $209,192.50 and
affirm the trial court’s judgment as modified.

      We further order that all costs incurred by reason of this appeal be paid by
appellee/cross-appellant Charles White.

      We further order this decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, October 29,
2015.